The Chancellor,
From the admissions in the answer, and the testimony, in this cause, there can be no doubt as to' the intentions and object of P. Stuyvesant and • J. Quick at the time the conveyances of April, 1797, were executed. It was not the intention of either party to vest the’ title to the land included in Quick and Rensselaer-streets absolutely in Stuyvesant for his Own use, or for any other purpose than that of opening a street over the same for the mutual accommodation of both parties. For the lands which Quick acquired under that arrangement, Stuyvesant received a full equivalent in the two pieces, at the north end and' on the rear of the south end of Quick’s land, which were conveyed to him for his own use. From the situation and value of the property, it is not; probable that Quick would have consented to an exchange of lands, even to that extent, if he had not contemplated a greater benefit to his remaining-property by the opening of the proposed streets.', The particular mode in which ,the parties attempted to carry into effect their arrangement cannot alter their equitable rights, although the legal title to. the land intended for the streets became thereby vested in Stuyvesant. If the manner of conveying had been reversed, and the legal title to the streets, through the Bowery farrri to the East river, had been vested in Quick for the same object, the injustice of retaining that portion of the land for other purposes might have been more apparent; but the equity of the case would have been the same. The' event which has happened was not contemplated by either of the parties at the time, and therefore was not provided for'by their agreement. By an act of the government over which they had no control, the parties were prohibited from laying out and opening the con-, templated streets. If such an event had-been foreseen, it ■ would unquestionably have been provided for in the conveyances. Courts of common law cannot supply defects of will,' or rectify mistakes in written agreements or conveyances. Hence, with respect to matters of this kind, results the necessity of a court of equity, which, authorized'by the-principles of justice, ventures, to correct words by circumstances, and to supply omissions in will, by conjecturing what would have been the will, of the parties had they foreseen the event. This, in *92jaw language,' is' tó judge according to the presumed Or implied will of the parties; not that’any will was "interposed, but only that equity directs the same thing to be done which it is probable the parties themselves would have directed had' their foresight reached so far. . (Kaime’s Prin. of Eq. 40.) Thus" in Newton v. Rowse, (1 Vern. 460,) where a father articled'his son to an attorney, and gave £120 with him, and the attorney died within three weeks thereafter, the executors of the latter -were, decreed to refund 100 guineas to the father. Every man who makes a covenant or executes a deed has an object in view, which he proposes to, accomplish. by means .of the covenant or deed. They sometimes fall short of the end or object which was intended, and sometimes go beyond it. If . the end proposed is lawful# a court of common law only enquires what acts of will were really exerted; and the deed or covenant is made effectual without regard to consequences. But courts Of equity "are more at liberty' to follow the dictates of refined, jus tice. They consider every' deed in its true light, as a means, employed" "to bring about some event; and in this light they refuse to give it force any farther than is conducive to the proposed end. In all matters whatever as well as in matters of law, the end is the capital circumstance ; and the means' are regarded so fair" only as they contribute to that end. , Where a deed or obligation is sought to be made effectual in an event which is unexpect-. ed to both parties, a court of equity denies its authority. The' party seeking . to' enforce it is unjust' and inequitable in-his 'demand, aud this furnishes a valid objection for the adverse party. (Kaimes’ Prin. of Eq. 80, 81, 94.) .These principles are constantly acted upon by this court, subject to such limitations and restrictions as are necessary, to protect*the rights of bona fide purchasers and others who have "superior equities. "Where, from any defect of the common law, want of foresight of the.parties, or other mistake or accident, there* would be a failure of justice, it is the duty of this court to interfere and supply the .defect or furnish the remedy. ,
In this case if the street had been laid out and opened as originally intended by the parties, Quick would have had three valuable corner lots fronting on the Bowery. Lane. By *93the arrangement of the commissioners, two of them would have been destroyed or materially injured if the land appropriated for Quick and Renselaer sheets was not restored to him. While on the other hand, Stuyvesant’s property. would be equally benefitted by the new streets as by those originally determined upon in 1797. • The whole object of the conveyance of the land included in the streets, as well as the cause and consideration of that part of the conveyance having failed, justice and fair dealing evidently require a reconveyance of that land to the heirs of Quick. If the rights of ‘the parties had not changed in other respects, perhaps the heirs of Quick might have insisted upon a re-exchange of the other lots. This however would presenta case.of more doubt; as there was a consideration, though' as it turned out ah inadequate one,.for the exchange of lots. But that question cannot ■now arise, as it is put at rest by the compromise between the defendant and the heirs of William Quick. The only matter now in dispute relates to the land in Rensselaer street, in relation to which no persons except the parties in this s.uit have any claim or interest. This also disposes of thé objection raised by the defendant’s counsel, that all the proper parties were not before the court.
The remedy of the complainant is not barred by a lapse, of time. Previous to the decision of the commissioner's in 1811, Quick had no right to ask for ■ a" conveyance, as. it could not be known before the plan of the city was completed and filed that they would not adopt the .location of the streets as made by the parties in 1797. I do not understand that there has been any adverse possession, strictly speaking, since that time. The property was, occupied together until the opening of the streets and avenue, in 1824. -The heirs of Quick asserted their claim to these lands by their partition deeds in 1816. The right of ,the complainant to the strip of land now in controversy was'- again asserted in 1826, arid by the subsequent erection of a hWse thereon. I do not notice the allegation in the answer, that the defendant paid the assessment ori the strip of land in dispute-for the expense of laying out and opening Fourth-street, as it does not appear to *94be responsive to the bill, and the defendant' has made -no proof of the fact: ; ■; -■
The result of my investigation in this case is, that, the compiainant is entitled to a reconveyance of the premises in con-, troversy, north of and adjoining Fourth-street, which' formerly belonged to Johannes Quick, and to; his costs in this suit to be taxed. And the injunction heretofore granted in this cause must be made perpetual. .